Exhibit 99.1 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 5 Financial Statements: Balance Sheets 6 Statements of Operations 7 Statement of Changes in Stockholders’ Equity (Deficit) 8 Statements of Cash Flows 9 Notes to Financial Statements 10 4 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of BIYA Operators, Inc. Littleton, Colorado We have audited the accompanying balance sheets of BIYA Operators, Inc. as of September 30, 2014 and December 31, 2013, and the related statements of operations, changes in stockholders’ equity (deficit), and of cash flows for the nine months ended September 30, 2014, and the year ended December 31, 2013.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BIYA Operators, Inc. as of September 30, 2014, and December 31, 2013, and the results of its operations and its cash flows for the nine months ended September 30, 2014, and the year ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred significant losses from operations and has working capital and stockholder deficits. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are also discussed in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida January 13, 2015 5 Table of Contents BIYA Operators, Inc. BALANCE SHEETS September 30, 2014 and December 31, 2013 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Other current assets Total current assets LONG-LIVED ASSETS Property and equipment, net of accumulated depreciation of $124,205 and $111,529 Oil and gas properties - proved (successful efforts method) net of accumulated depletion of $7,180 and $6,743 Deposits and other assets Bonds Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of installment loan Current portion of long term debt Accrued expenses Total current liabilities LONG TERM LIABILITIES Long term debt Asset retirement obligation Installment loan - COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $1.00 par value, 50,000 shares authorized, issued and outstanding Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the financial statements. 6 Table of Contents BIYA Operators, inc. STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2014, and Year Ended December 31, 2013 Operating revenues Oil and gas sales $ $ Consulting fees Operating expenses Lease operating expenses General and administrative Shareholder payments Depreciation expense Depletion expense Accretion expense Production tax and royalties Total operating expenses (Loss) from operations ) ) Other income (expense) Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. 7 Table of Contents BIYA Operators, Inc. STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the Nine Months Ended September 30, 2014, and the Year Ended December 31, 2013 Common Stock Accumulated Shares Amount Deficit Total Balance December 31, 2012 $ $ ) $ ) Net loss for the year - - ) ) Balance December 31, 2013 ) ) Net loss for the nine month period - - ) ) Balance September 30, 2014 $ $ ) $ ) See accompanying notes to the financial statements. 8 Table of Contents BIYA Operators, Inc. STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2014, and the Year Ended December 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Depreciation and depletion expense Accrertion expense (Increase) decrease in assets: - - Accounts receivable, trade ) Prepaid expense ) ) Deposits and other assets - ) Bonds - ) Increase (decrease) in liabilities: - - Accounts payable Accrued expenses Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net cash provided byinvesting activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Payments on installment loans ) ) Payments on notes payable ) ) Net cash (used in) financing activities ) ) INCREASE (DECREASE) IN CASH ) BEGINNING BALANCE ENDING BALANCE $ $ Cash paid for income taxes $
